         Case 2:17-cv-04540-WB Document 170 Filed 05/15/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 COMMONWEALTH OF PENNSYLVANIA and
 STATE OF NEW JERSEY,

                               Plaintiffs,

                       v.                                    No. 2:17-cv-04540-WB

 DONALD J. TRUMP, in his official capacity as
 President of the United States; ALEX M. AZAR II, in
 his official capacity as Secretary of Health and Human
 Services; UNITED STATES DEPARTMENT OF
 HEALTH AND HUMAN SERVICES; STEVEN T.
 MNUCHIN, in his official capacity as Secretary of the
 Treasury; UNITED STATES DEPARTMENT OF THE
 TREASURY; RENE ALEXANDER ACOSTA, in his
 official capacity as Secretary of Labor; UNITED
 STATES DEPARTMENT OF LABOR; and UNITED
 STATES OF AMERICA.

                               Defendants.




                 PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT


       Pursuant to Rule 56 of the Federal Rules of Civil Procedure, Plaintiffs the

Commonwealth of Pennsylvania and the State of New Jersey, by and through their undersigned

counsel, hereby file this Motion, requesting that this Court grant them Summary Judgment

against all Defendants on Counts I-V of the Amended Complaint filed on December 14, 2018,

and vacate the following rules (the “Rules”):

   a) Religious Exemptions and Accommodations for Coverage of Certain Preventive Services

       Under the Affordable Care Act (issued in interim form Oct. 6, 2017, and in final form

       Nov. 7, 2018); and

                                                1
            Case 2:17-cv-04540-WB Document 170 Filed 05/15/19 Page 2 of 2



   b) Moral Exemptions and Accommodations for Coverage of Certain Preventive Services

       Under the Affordable Care Act (issued in interim form Oct. 6, 2017, and in final form

       Nov. 7, 2018)

       As set forth in the contemporaneously filed Memorandum of Law, there are no genuine

issues of material fact, and Movants are entitled to judgment as a matter of law. The Rules are

unlawful for the following reasons:

       1.       The violate the principle of Equal Protection of the Laws (Count I);
       2.       They violate Title VII of the Civil Rights Act (Count II);
       3.       They were issued in violation of the procedural requirements of the
                Administrative Procedure Act (Count III);
       4.       They were issued in violation of the substantive requirements of the
                Administrative Procedure Act, as they violate multiple provisions of the
                Affordable Care Act and other laws and are arbitrary and capricious
                (Count IV); and
       5.       The violate the Establishment Clause of the First Amendment (Count V).

This Motion is supported by the contemporaneously filed Memorandum of Law, Plaintiffs’

Statement of Undisputed Facts, the Joint Appendix submitted in this matter, and any additional

submissions that may be considered by the Court.

 May 15, 2019                                      Respectfully submitted,

 GURBIR S. GREWAL                                  JOSH SHAPIRO
 Attorney General                                  Attorney General
 State of New Jersey                               Commonwealth of Pennsylvania

                                                    /s/ Michael J. Fischer
 GLENN J. MORAMARCO                                MICHAEL J. FISCHER
 Assistant Attorney General                        Chief Deputy Attorney General
 ELSPETH FAIMAN HANS                               AIMEE D. THOMSON
 Deputy Attorney General                           Deputy Attorney General
 New Jersey Attorney General’s Office              Office of Attorney General
 Richard J. Hughes Justice Complex                 1600 Arch Street
 25 Market Street                                  Suite 300
 Trenton, NJ 08625                                 Philadelphia, PA 19103
 (609) 376-3235                                    (215) 560-2171
 Glenn.Moramarco@law.njoag.gov                     mfischer@attorneygeneral.gov
